                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH


          UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                                 ORDER DENYING DEFENDANT’S
                                        Plaintiff,               MOTION IN LIMINE

          v.                                                     Case No. 2:18-cr-00120-DN

          PEDRO ALBERTO HERNANDEZ,                               District Judge David Nuffer

                                        Defendant.


                 Defendant Pedro Alberto Hernandez filed a motion in limine (“Motion”) 1 to exclude

      aspects of the testimony of Brad Cox, Ryan Bauer, and Cole Douglas. For each of the following

      reasons, the Motion will be DENIED without prejudice.

                 1.       Hernandez seeks to preclude Cox from testifying about “the business of

      trafficking in methamphetamine” because, according to Hernandez, this “is not relevant to any

      factual issue in the case.” 2 “Evidence is relevant if: (a) it has any tendency to make a fact more

      or less probable than it would be without the evidence; and (b) the fact is of consequence in

      determining the action.” 3 Because Cox’s specialized knowledge regarding the business of

      trafficking in methamphetamine may help jurors understand the facts in this case, 4 his testimony

      will not be excluded on this basis at this time.



      1
       Motion in Limine to Exclude Expert and Lay Testimony (“Motion”), docket no. 67, filed April 26, 2019; see
      Response to Defendant’s Motion in Limine to Exclude Improper Expert and Lay Testimony (“Response”), docket
      no. 68, filed May 3, 2019.
      2
          Motion, supra note 1, at 4.
      3
          FED. R. EVID. 401.
      4
       See United States v. Figueroa-Lopez, 125 F.3d 1241, 1244 (9th Cir. 1997) (recognizing that expert testimony may
      properly be admitted “to inform the jury of the techniques employed by drug dealers in their illegal trade” because
      “an ordinary juror would most probably be unfamiliar” with such techniques).




elm
           2.       Hernandez cites to United States v. Robinson 5 for the proposition that Cox’s

testimony about the business of trafficking in methamphetamine is “substantive evidence of

guilt” that should be excluded under Fed. R. Evid. 403. 6 Instead of supporting Hernandez’s

position, Robinson acknowledges that an expert may testify regarding “alleged profile

characteristics” to help jurors understand the facts and the basis of the expert’s conclusions. 7

While it is true that “[c]ourts have condemned the use of profiles as substantive evidence of

guilt,” “[r]ather than . . . classify[] evidence into categories of profile or non-profile, . . . the

better approach is to . . . examin[e] the applicable rules of evidence” to determine the

admissibility of specific evidence. 8 Under Fed. R. Evid. 702, specialized knowledge is

admissible “if it will assist the trier of fact in understanding the evidence.” 9 Because Cox’s

specialized knowledge regarding the business of trafficking in methamphetamine may help jurors

understand the facts in this case, his testimony will not be excluded on this basis at this time.

           3.       Hernandez argues that “there is no indication of any need for expert assistance”

regarding drug trafficking “terminology.” 10 But the admissibility of expert testimony is not

dependent on its necessity. It is dependent on its helpfulness. 11 Because Cox’s specialized

knowledge regarding drug-trade terminology may help jurors understand the facts in this case,

his testimony will not be excluded on this basis at this time.




5
    United States v. Robinson, 978 F.2d 1554, 1563 (10th Cir. 1992).
6
    Motion, supra note 1, at 4-5.
7
    See Robinson, 978 F.2d at 1563.
8
    United States v. McDonald, 933 F.2d 1519, 1521-22 (10th Cir. 1991).
9
    Id. at 1522; see FED. R. EVID. 702.
10
     Motion, supra note 1, at 5 (emphasis added).
11
     See FED. R. EVID. 702(a).




                                                                                                        2
           4.       Hernandez asserts that Cox should be prohibited from testifying about drug

trafficking “sources” because “it’s hard to see how information about ‘sources’ will help the

jury.” 12 Because Cox’s testimony may help jurors understand why and how drug dealers conceal

and transport methamphetamine, 13 it will not be excluded on this basis at this time.

           5.       Bauer and Cole are, according to Cox, “ordinary policemen” who have not been

proffered as experts and “must be prohibited from” offering opinions “based on specialized

training” under Fed. R. Evid. 701. 14 Rule 701 allows a lay witness to testify in the form of an

opinion if the testimony is: “(a) rationally based on the witness’s perception; (b) helpful to

clearly understanding the witness’s testimony or to determining a fact in issue; and (c) not based

on scientific, technical, or other specialized knowledge . . . .” 15 So long as any opinion testimony

that Bauer or Cole may eventually offer complies with these limitations, it will not be excluded

under Rule 701. 16

                                                ORDER

           THEREFORE, IT IS HEREBY ORDERED that the Motion is DENIED without

prejudice.

           Signed May 7, 2019.
                                                 BY THE COURT:



                                                 David Nuffer
                                                 United States District Judge




12
     Motion, supra note 1, at 5-6.
13
     See Response, supra note 1, at 3-4.
14
     Motion, supra note 1, at 6.
15
     FED. R. EVID. 701.
16
     Response, supra note 1, at 4.



                                                                                                     3
